UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 01-6017



UNITED STATES OF AMERICA,

                                               Plaintiff - appellee,

          versus


JIMMY LOCKLEAR,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western Dis-
trict of North Carolina, at Statesville.    Richard L. Voorhees,
District Judge. (CR-98-67-V, CA-00-6-5-2-V)


Submitted:   June 26, 2001                  Decided:   July 9, 2001


Before WIDENER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed by unpublished per curiam opinion.


Jimmy Locklear, Appellant Pro Se. Robert Jack Higdon, Jr., OFFICE
OF THE UNITED STATES ATTORNEY, Charlotte, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Locklear seeks to appeal the district court’s order de-

nying his motion filed under 28 U.S.C.A. § 2255 (West Supp. 2000).

We have reviewed the record and the district court’s opinion and

find no reversible error.     Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Locklear, Nos. CR-98-67-V;

CA-00-6-5-2-V (W.D.N.C. Aug. 14, 2000).      We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED




                                  2